Citation Nr: 1503268	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  10-26 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity associated with type II diabetes mellitus. 

2.  Entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity associated with type II diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1965 to September 1969. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the case was subsequently transferred to the RO in Atlanta, Georgia. 

In the August 2007 rating decision, the RO granted service connection for peripheral neuropathy of the right and left lower extremities and assigned separate noncompensable evaluations effective from April 17, 2007.  In a June 2009 rating decision, the RO increased the separate evaluations to 20 percent for each lower extremity effective from November 3, 2008.  The RO later determined that there was clear and unmistakable error in the June 2009 rating decision and granted an earlier effective date of April 17, 2007, for the assignment of the separate 20 percent evaluations. Nevertheless, a claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issues remained on appeal.

The Board also notes that the Veteran's appeal had originally included the issue of entitlement to an increased evaluation for residuals of a shell fragment wound, scars on the right lower extremity.  However, the Veteran did not submit a substantive appeal for that particular issue following the issuance of the April 2010 statement of the case.  Instead, he limited his appeal to the issues of entitlement to increased evaluations for peripheral neuropathy of the lower extremities in his May 2010 VA Form 9.  Therefore, that issue no longer remains in appellate status, and no further consideration is required.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded an examination for his service-connected peripheral neuropathy of the lower extremities in February 2012.  Although the mere passage of time does not necessitate ordering a current examination, the evidence reflects that the disabilities may have increased in severity.  In this regard, the February 2012 examination report reflects that the Veteran did not have constant lower extremity pain.  However, in an October 2013 statement, the Veteran's representative contended that the Veteran experienced constant severe pain due to his bilateral peripheral neuropathy.  Therefore, on remand, the Veteran must be afforded an examination to ascertain the severity and manifestations of his peripheral neuropathy of the lower extremities.  

Additionally, the record shows that the Veteran receives treatment through VA, yet the file does not include any VA medical records dated after June 2012.  Thus, on remand, any outstanding treatment records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his peripheral neuropathy of the lower extremities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records, to include any treatment records dates from June 2012 to the present.

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his bilateral peripheral neuropathy of the lower extremities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should identify the nerve(s) affected and determine whether the impairment is mild, moderate, or severe.  He or she should also state whether there is incomplete or complete paralysis.  In addition, the examiner should state whether there is foot drop and slight droop of the first phalanges of all toes, if the Veteran cannot dorsiflex the foot, whether extension (dorsal flexion) of the proximal phalanges of toes is lost, if there is abduction of the foot lost, whether adduction is weakened, and if anesthesia covers the entire dorsum of the foot and toes.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




